DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2013/0289377 A1).
Regarding claim 1, Song discloses an implantable medical device (eg. Fig. 1, 10) comprising: an implantable defibrillator (eg. Fig. 1, 160, Para. 78 and 84) configured to generate an electrical defibrillation signal; an implantable electrode connected to the implantable defibrillator by a lead and configured to deliver the electrical defibrillation signal to a patient (eg. Fig. 1, leads 118, 120, and 122); am implantable sensor configured to detect mechanical vibrations by the heart of the patient and to provide a detection signal based on the detected mechanical vibrations (eg. Fig. 4A, 304A-D, Para. 60-62); and a controller configured to analyze the detection signal to determine at least one parameter characterizing the mechanical vibrations and to initiate a defibrillation operation of the implantable 
Regarding claim 2, Song discloses the determined parameter is at least one of amplitude, correlation, autocorrelation, morphology or a presence of doublets in the detected signal (eg. Para. 60-62, 78, and 84-89).
Regarding claim 3, Song discloses 3, the sensor is positioned in the lead or in a housing comprising the controller (eg. Fig. 1, 160 housing).
Regarding claim 4, Song discloses the controller is configured to cause the defibrillator to deliver the electrical defibrillation signal to the patient in response to the parameter characterizing the mechanical vibrations being below a predetermined threshold (eg. Para. 60-62, 78, and 84-89).
Regarding claim 5, Song discloses the sensor comprises one or more of an accelerometer, such that the detection signal is an accelerometer signal, or an acoustic sensor, such that the detection signal is an acoustic signal (eg. Fig. 4A 304A-D, Para. 60-62, 78, and 84-89).
Regarding claim 6, Song discloses the sensor comprises an accelerometer and the detection signal is an accelerometer signal, and wherein the controller is configured to cause the defibrillator to deliver the electrical defibrillation signal to the patient in response to an extracted envelope of the accelerometer signal being below a predetermined threshold (eg. Fig. 4A 304A-D, Fig. 6, 514, 518, 520, Para. 60-62, 78, and 84-89).
Regarding claim 7, Song discloses at least one additional sensor, the additional sensor positioned in the lead and configured to detect a heart sound to obtain an additional detection signal. (eg. Fig. 4A 304A-D, Fig. 6, 514, 518, 520, Para. 60-62, 78, and 84-89).
Regarding claim 10, Song discloses the controller is configured to analyze the detection signal obtained after a first electrical defibrillation signal has been delivered and to control operation of the implantable defibrillator based on the detection signal such that a second electrical defibrillation signal is delivered or not based on the analyzed detection signal (eg. Fig. 6, Para. 60-62, 78, and 84-89).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 iare rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2013/0289377 A1) in view of Haefner (US 2004/0230243 A1).
Regarding claim 8, Song discloses the invention of claim 7, but does not disclose the sensor and the additional sensor means are positioned in the lead at different locations, and wherein the controller is configured to control the operation of the defibrillator based on the additional detection signal obtained by the additional sensor.
Haefner discloses a medical electrode system that receives information from multiple physiologic and non-physiologic sensors (eg. Para. 73-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Song with the multiple sensors as taught by Haefner to discriminate between skeletal muscle noise and cardiac sinus rhythm and improve accuracy of readings (eg. Haefner Para. 73-75).
Regarding claim 9, the combined invention of Song and Haefner discloses the controller is configured to determine a correlation between the detection signal and the additional detection signal or a signal to noise ratio of the detection signal and the additional detection signal as a parameter characterizing the mechanical vibrations (eg. Haefner, Fig. 1C, 15A-B, Para. 61, 73-75).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792